 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Shupe, et al.,                             No. CV-18-00159-TUC-DCB
10                  Plaintiffs,                         ORDER
11   v.
12   Lewis & Lewis            Insurance    Agency
     Incorporated, et al.,
13
                    Defendants.
14
15          On March 26, 2018, Plaintiffs filed their Complaint against Defendants Lewis and
16   Lewis Insurance Agency (Lewis and Lewis), a California corporation, and Qualitas
17   Compania de Seguros (Qualitas), a Mexico corporation. Plaintiffs served process on Lewis
18   and Lewis. Plaintiffs have not served Qualitas. Pursuant to Fed. R. Civ. P.4(h), Rule 4(f)
19   applies to serving Qualitas, a foreign corporation. Rule 4(f) provides for service “by any
20   internationally agreed means of service that is reasonably calculated to give notice, such as
21   those authorized by the Hague Convention on the Service Abroad of Judicial and
22   Extrajudicial Documents.” Mexico and the United States are signatories to the Hague
23   Convention, therefore, service of process on Defendant Qualitas in Mexico must conform
24   to the requirements of the Hague Convention. Volkswagenwerk Aktiengesellschaft v.
25   Schlunk, 486 U.S. 694, 705 (1988). “The primary means by which service is accomplished
26   under the Convention is through a receiving country's ‘Central Authority.’” Brockmeyer v.
27   May, 383 F.3d 798, 801 (9th Cir.2004).
28
 1          Plaintiffs filed a Motion for Alternative Service on Qualitas because, after living in
 2   Mexico for a number of years, Plaintiffs are familiar with how process works in Mexico.
 3   According to the Plaintiffs, while it is technically possible to serve a party in Mexico, “what
 4   happens is that service is rarely affected because of the corruption of the Police department
 5   who ultimately are responsible to make the service of process.” (Motion (Doc. 32) at 2.)
 6   Unfortunately for Plaintiffs, this is the sole avenue available to serve Defendant Qualitas,
 7   a Mexican corporation. The Court shall grant an extension of time for Plaintiffs to affect
 8   service in conformance with the Hague Convention. When signing the Hague Convention,
 9   Mexico objected to the Plaintiffs’ alternative suggestion for service of process by certified
10   mail. Therefore, as long as service under the Hague is possible, the alternative of serving
11   process by certified mail is not an option under Rule 4(f)(3), as an “other means not
12   prohibited by international agreement, as the court orders.”
13          The Court shall grant the Plaintiffs an extension of time to serve Defendant Qualitas,
14   a Mexican corporation in Mexico, for as long as necessary upon proof that Plaintiffs have
15   initiated the process and are in compliance with the Hague Convention for service of
16   process and are complying with any directives from the Central Authority.
17          The Plaintiffs also seek to amend the Complaint to add Defendant Qualitas
18   Insurance Co., a California company. The Plaintiffs assert that they have properly served
19   this California company but do not offer proof of service.
20          The Plaintiffs have not complied with LRCiv 15.1(a), for amendment of pleadings
21   by motion. The Court will consider the request to add Qualitas Insurance Co., if and when
22   a motion for leave to amend the Complaint to add it is filed by Plaintiffs in compliance
23   with Rule 15.1(a), including attaching “a copy of the proposed amended pleading as an
24   exhibit to the motion, which must indicate in what respect it differs from the pleading which
25   it amends, by bracketing or striking through the text to be deleted and underlining the text
26   to be added.”
27          Accordingly,
28          IT IS ORDERED that the Motion for Alternative Service of Process (Doc. 32) is


                                                  -2-
 1   DENIED.
 2            IT IS FURTHER ORDERED that the Motion for Extension of Time (Doc. 31) is
 3   GRANTED upon the filing by the Plaintiffs of proof that they have initiated service of
 4   process on Qualitas Compania de Seguros with the Central Authority in Mexico, pursuant
 5   to the Hague Convention. The extension shall depend on the Plaintiffs filing proof of
 6   commencement of service of process in Mexico within 14 days of the filing date of this
 7   Order. Failure by Plaintiffs to provide proof that they have initiated process of service in
 8   Mexico may result in this Court dismissing Defendant Qualitas from this action.
 9            IT IS FURTHER ORDERED that if Plaintiffs pursue service of process in Mexico
10   on Qualitas, the Plaintiffs shall file status reports with the Court upon receiving any
11   communications from the Central Authority regarding service and shall attach any such
12   communication to the status report. Even if there are no Central Authority communications,
13   the Plaintiffs shall file a status report with this Court 90 days from the filing date of this
14   Order.
15            IT IS FURTHER ORDERED that if Plaintiffs seek to add Qualitas Insurance
16   Company, a San Diego, California, corporation, they shall do so by filing a Motion for
17   Leave to Amend the Complaint and shall comply with LRCiv. 15.1(a).
18                  Dated this 6th day of May, 2019.
19
20
21
22
23
24
25
26
27
28


                                                 -3-
